Eagg, Judge,
delivered the opinion of the court.
There are many defects in the steps taken to bring this cause here by writ of error. Passing over these, however, it is apparent from the record that there was no motion in the court below either for a new trial or in arrest of judgment. According to the former decisions of this court, an opportunity should have been given to the Circuit Court to correct its own errors ; and a failure to do so is fatal to an application for a review of the proceedings here. (Banks v. Lades, 89 Mo. 406; Bishop v. Ransom, id. 416-17.)
Judgment affirmed.
The other judges concur.